DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	Continuation Data
3.	This application claims priority to PCT/KR2018/016274, filed December 19, 2018.
Information Disclosure Statement

4.	The Information Disclosure Statement filed on June 19, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2013-0105241, hereinafter KR in view of JP 2017-130878, hereinafter JP.
	With respect to claim 1, KR discloses a QR code label on which a near-field communication (NFC)-QR code is printed to facilitate security, the QR code label (see paragraph [0008]) comprises an antenna which receives an NFC signal for NFC from a 
	With respect to claim 3, KR discloses the NFC QR code label, wherein the light-emitting QR code further includes a lower electrode positioned under the QR code pattern to receive the oscillation signal; and an electrophoretic sheet positioned on the QR code pattern in an area facing the QR code lower electrode to receive the oscillation signal (see paragraph [0056] and [0071]).
	KR’s teachings above fail to specifically teach a ring oscillator and forming a QR code pattern using a non-conductor ink.
With respect to claim 1, JP discloses a ring oscillator which is formed on a base material (1) (see paragraphs [0017] and [0030], and figs. 1 and 2); and the feature in which an output part (4) such as a barcode or a QR code is formed on the surface of the base material using an insulator ink (see paragraphs [0023] and [0029], claim 1, and fig. 1).
	In view of JP’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to use a ring oscillator in the QR label taught by KR. Ring oscillators are used to oscillate between two voltage levels and therefore one would be motivated to use a ring oscillator in order to illuminate the QR .
Allowable Subject Matter
7.	Claims 2-5, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims. Claims 6-14 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although KR teaches an NFC QR code label including a rectenna, a ring oscillator, and a light-emitting QR code that flashes in response to the oscillation signal, wherein the light light-emitting QR code includes a QR code pattern formed by gravure printing using non-conductive ink, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 2-5 and 6-16 of the present claimed invention. Specifically, prior art fails to teach the claimed NFC QR code label, wherein the light-emitting QR code further includes: a lower electrode positioned under the QR code pattern to receive the oscillation signal; a transparent upper electrode positioned on the QR code pattern to receive the oscillation signal; and a gel electrolyte that fills gaps in the QR code pattern in the same layer as that of the QR code pattern. Prior art further fails to teach the claimed NFC QR code label, further comprising a logic circuit for generating a forgery and falsification prevention signal by performing a preset logic operation on the oscillation signal received from the ring oscillator, and providing the forgery and falsification prevention signal to the light-
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See attached PTO-892, reference cited.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
December 30, 2021